Citation Nr: 0409669	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  01-09 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral pes planus.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1981 to April 1981.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2001 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO granted service connection for bilateral pes planus.  A 10 
percent evaluation was assigned retroactively effective from 
August 16, 1993.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

To support her claim, the veteran testified at a videoconference 
hearing in May 2003 before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of record.

The veteran also had earlier, in April 2002, designated The 
American Legion as her representative.  But that service 
organization later revoked its representation.  So she is 
unrepresented in her appeal.  

For the reasons explained below, the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

REMAND

A VA physician, who reviewed the record, but who did not 
personally examine the veteran, provided a December 2001 addendum 
report indicating the veteran did not have callosities.  However, 
a more recent VA podiatry clinic notation, dated March 22, 2002, 
indicates she had a hyperkeratosis at the medial aspect of her 
fifth toe bilaterally at the web space.  And her left web space 
had a callus that was found to be extremely painful on palpation.  
She underwent debridement of the callosities of the fourth web 
space, bilaterally, and debridement of an ulcer from the left web 
space.

Since the veteran last underwent a VA compensation examination of 
her feet in June 2001, and the current status of her bilateral pes 
planus is unclear, she should be scheduled for another VA 
examination to assist in making this determination.  38 U.S.C.A. § 
5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Schedule the veteran for a VA podiatric examination to 
determine the severity of her bilateral foot disability.  The 
examination should include a review of her pertinent medical 
history and current complaints, as well as a comprehensive 
clinical evaluation.  Specifically, the examiner should note 
whether the veteran has callosities, indications of swelling on 
use, marked deformity (pronation or abduction), or pain 
accentuated by manipulation and use.  

The claims folder and a copy of this REMAND must be made available 
for the examiner's review of the veteran's pertinent medical 
history.  

2.  Review the report of the VA podiatric examination to ensure it 
provides the information requested.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought on appeal is not 
granted, send the veteran a supplemental statement of the case 
(SSOC) and give her time to respond before returning the case to 
the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



